             0:19-cv-03175-HMH         Date Filed 08/06/20         Entry Number 51         Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action
                                         UNITED STATES DISTRICT COURT
                                                    for the
                                              District of South Carolina


                 Kashaun Banks,
                                                          )
                      Petitioner
                                                          )
                          v.                                     Civil Action No.      0:19-cv-03175-HMH
                                                          )
                      Warden,
                                                          )
       Turbeville Correctional Institution,
                     Respondent                           )

                                  AMENDED JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the petitioner (name)       recover from the respondent (name)           the amount of              dollars
($ ), which includes prejudgment interest at the rate of  %, plus postjudgment interest at the rate of
%, along with costs.

the petitioner recover nothing, the action be dismissed on the merits, and the respondent (name)
      recover costs from the petitioner (name)                      .


O other: the petitioner, Kashaun Banks, shall take nothing of the respondent, Warden, Turbeville Correctional
Institution, and this action is dismissed with prejudice.



This action was (check one):
 tried by a jury, the Honorable                     presiding, and the jury has rendered a verdict.

 tried by the Honorable                 presiding, without a jury and the above decision was reached.

Odecided by the Court, the Honorable Henry M. Herlong, Jr., Senior United States District Judge, presiding.
The Court having adopted the Report and Recommendation of the Honorable Paige J. Gossett, United States
Magistrate Judge, which recommended dismissal.


Date: August 6, 2020                                            ROBIN L. BLUME, CLERK OF COURT


                                                                                 s/M.McDonnell
                                                                           Signature of Clerk or Deputy Clerk
